IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00299-CR

ERIC LEE MALDONADO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 34951CR


                           MEMORANDUM OPINION


      Eric Maldonado was convicted of the offense of capital murder and sentenced to

life in prison without the possibility of parole. TEX. PEN. CODE ANN. § 19.03(a)(2) (West

2011). Maldonado complains that the evidence was insufficient for the jury to have

found him guilty; that the trial court abused its discretion by admitting business records

that were not on file for fourteen days prior to the start of trial; that the trial court

abused its discretion by failing to strike a member of the venire panel; abused its

discretion by admitting autopsy photographs and photographs of the victim's body as
located in the woods; abused its discretion by not instructing the jury or granting a

mistrial regarding a shotgun found in a vehicle; abused its discretion in the admission

of evidence regarding a casino trip; and abused its discretion in the admission of drug

evidence. Because we find no reversible error, we affirm the judgment of the trial

court.1

Sufficiency of the Evidence

          In his first issue, Maldonado complains that the evidence was insufficient for the

jury to have found him guilty of capital murder. The Court of Criminal Appeals has

expressed our standard of review of a sufficiency issue as follows:

          In determining whether the evidence is legally sufficient to support a
          conviction, a reviewing court must consider all of the evidence in the light
          most favorable to the verdict and determine whether, based on that
          evidence and reasonable inferences therefrom, a rational fact finder could
          have found the essential elements of the crime beyond a reasonable doubt.
          Jackson v. Virginia, 443 U.S. 307, 318-19 (1979); Hooper v. State, 214 S.W.3d 9,
          13 (Tex. Crim. App. 2007). This “familiar standard gives full play to the
          responsibility of the trier of fact fairly to resolve conflicts in the testimony,
          to weigh the evidence, and to draw reasonable inferences from basic facts
          to ultimate facts.” Jackson, 443 U.S. at 319. “Each fact need not point
          directly and independently to the guilt of the appellant, as long as the
          cumulative force of all the incriminating circumstances is sufficient to
          support the conviction.” Hooper, 214 S.W.3d at 13.

Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011).

          The Court of Criminal Appeals has also explained that our review of “all of the

evidence” includes evidence that was properly and improperly admitted. Conner v.

1 Maldonado was tried with two co-defendants whose appeals are also pending before this Court:
Fernando Juarez, No. 10-11-00213-CR, and Ruben Hernandez, No. 10-11-00240-CR.

Maldonado v. State                                                                            Page 2
State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001). And if the record supports conflicting

inferences, we must presume that the factfinder resolved the conflicts in favor of the

prosecution and therefore defer to that determination. Jackson v. Virginia, 443 U.S. at

326. Further, direct and circumstantial evidence are treated equally: “Circumstantial

evidence is as probative as direct evidence in establishing the guilt of an actor, and

circumstantial evidence alone can be sufficient to establish guilt.” Hooper v. State, 214
S.W.3d at 13. Finally, it is well established that the factfinder is entitled to judge the

credibility of witnesses and can choose to believe all, some, or none of the testimony

presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991).

Factual Background

       Ruben Hernandez was an employee at an Exxon in Ennis, Texas, which was

operated by Mohammed Hashemi, the victim. Hernandez was working with Hashemi

on the evening of the murder. The evening of the offense Hernandez sent text messages

to Juarez which told Juarez when Hashemi was leaving to take a deposit to the bank

and how much money was in the deposit. Maldonado, Fernando Juarez, and Isaiah

Gonzalez2 were in a vehicle awaiting Hashemi's departure. Maldonado, Juarez, and

Gonzalez had decided not to rob Hashemi at the Exxon because it was too crowded.

Instead they decided to ambush Hashemi on his way to the bank. Juarez was driving

the vehicle. It appeared to Gonzalez that Juarez and Maldonado were familiar with

2Isaiah Gonzalez was not tried with the other co-defendants because he made an agreement with the
State for a reduced sentence in exchange for his testimony against Maldonado, Juarez, and Hernandez.

Maldonado v. State                                                                           Page 3
Hashemi's route and knew the bank where he was going to make the deposit because

they had been planning the robbery for a while. Maldonado was armed with a .380

caliber pistol and Gonzalez was armed with a Cobray Model M-11 9 millimeter firearm

("Mac-11"). Maldonado had purchased the .380 caliber pistol sixteen days prior to the

offense.

       Juarez pulled the vehicle in front of Hashemi to stop him and Maldonado and

Gonzalez got out and approached Hashemi's minivan. Gonzalez stated that before they

got out of the vehicle Maldonado had told him to empty his clip if anyone saw them.

Gonzalez pointed the Mac-11 at Hashemi. Hashemi was attempting to unbuckle his

seat belt when Maldonado suddenly shot him with the .380 caliber pistol. Ballistics

testing confirmed that Hashemi was killed by the .380 caliber pistol purchased by

Maldonado. Gonzalez stated that he was in shock and did not unlock the passenger

door of the van for Maldonado so Maldonado ran back to the vehicle driven by Juarez.

Juarez drove off. Gonzalez got in the minivan with Hashemi still in the driver's seat

and followed Juarez. Shortly thereafter, Maldonado got out of Juarez's vehicle and sat

in the passenger seat of the minivan. At some point the minivan passed Juarez and

turned off onto a dirt road, where it got stuck. Maldonado, Juarez, and Gonzalez were

approached by the landowner who told them to leave.

       After getting the minivan unstuck, Maldonado drove the minivan to Ennis Paint

where he had just recently stopped working. Juarez followed in the second vehicle.


Maldonado v. State                                                              Page 4
Maldonado and Gonzalez dragged Hashemi's body in the woods near Ennis Paint and

left it. The minivan was abandoned at a different location and burned by Maldonado

after he removed two envelopes with money. Gonzalez took a third envelope of money

from the minivan. The masks, rubber gloves, and the t-shirt Maldonado was wearing

were thrown out of the window of the car on the same road where the minivan was

abandoned. Various DNA testing on the masks, gloves, clothes, and shoes allegedly

worn by Maldonado and Gonzalez showed blood that was linked to Hashemi.

Additionally, Maldonado and Gonzalez could not be excluded from other DNA

recovered off of those items. Juarez's DNA was not found on any articles.

       Maldonado gave Juarez and Gonzalez some of the money. Sometime after the

offense, Gonzalez learned Hernandez's identity.       Hernandez wanted half of the

proceeds from the robbery, although Maldonado stated that he did not intend to give

Hernandez any money. Maldonado, Juarez, and Gonzalez then used cocaine purchased

by Maldonado after the offense. Maldonado and Juarez went to a casino in Oklahoma

shortly thereafter.

       The day after Hashemi's death Maldonado, Juarez, Gonzalez, and Maldonado's

uncle, Michael Salazar, went to purchase a new cell phone for Juarez because he had

intentionally broken his after the robbery and murder. They then went to Irving to use

cocaine and marijuana at Salazar's apartment, although Juarez did not use drugs at that

time, and to get tattoos. Salazar's neighbor, Ariel Armas testified that Maldonado and


Maldonado v. State                                                               Page 5
Juarez told Salazar and him that Maldonado had shot Hashemi. Juarez said that it was

a robbery gone bad and that he did not intend for anyone to be shot, although Armas

believed that Juarez and Maldonado both were bragging about it.          Gonzalez was

bragging about the incident as well. Maldonado and Juarez indicated that the robbery

was planned by an unnamed fourth person who worked at the Exxon. Maldonado had

approximately $4,000 and Gonzales had approximately $1,000. Before they left they

taped money in an envelope. Maldonado, Juarez, and Gonzalez borrowed a vehicle

from Salazar to return to Ennis in which they were apprehended. Money and cocaine

were found in the trunk of that car.

       In the early morning hours of the day after Hashemi's death, all of the employees

of the Exxon operated by Hashemi were called in for questioning because Hashemi was

missing. An employee had to leave and go get Hernandez because he did not have a

ride. After reviewing the security camera footage it was shown that Hernandez had

been surreptitiously texting on his cell phone the night before. After being questioned,

Hernandez admitted his involvement in the robbery and that "they had been trying to

get me to set up a robbery for three weeks." His second written statement claimed that

he had done it because he and his loved ones had been threatened. Hernandez led law

enforcement to Juarez and Maldonado's homes.

       A search of Juarez's bedroom in his parents' home led to the discovery of two

boxes of nine millimeter ammunition and two magazines that appeared to fit a Mac-11.


Maldonado v. State                                                                Page 6
A search of Maldonado's mother's home resulted in the discovery of the .380 caliber

pistol later determined to be the weapon used to kill Hashemi, a Mac-11, and a shotgun.

       Maldonado gave a statement after his arrest where he admitted only to burning

the minivan but claimed that an individual named Francisco Soto had committed the

robbery and murder. Maldonado led police to Hashemi's body. The phone number

Maldonado gave for Soto was the same as Hernandez's but the last four digits were in a

different order. No one fitting the name and description provided by Maldonado was

ever located.

       Cell phone records from Maldonado, Juarez, and Hernandez showed that there

were text messages and phone calls during the time leading up to the robbery/murder

primarily between Hernandez and Juarez. Text messages which were retrieved showed

that Juarez asked Hernandez if Hashemi was there and how much money there was.

Hernandez replied that there was "9." Hernandez also sent Juarez a text message to

inform him that Hashemi had left.

       Gonzalez, a juvenile at the time of the offense, was given a plea bargain of 45

years in prison in exchange for his truthful testimony at trial. Juarez had given a

statement to the investigator for the district attorney as well, but no agreement was

reached on a plea bargain. In his statement, Juarez admitted to being involved in the

planning, sending the messages to Hernandez, being present at the robbery, and




Maldonado v. State                                                               Page 7
described the events of the shooting which were similar to Gonzalez's with the

exception that Maldonado was not listed by name.

Analysis

       A person commits capital murder if he intentionally causes the death of an

individual while in the course of committing or attempting to commit robbery. TEX.

PEN. CODE ANN. § 19.03(a)(2) (West 2011); Johnson v. State, 853 S.W.2d 527, 535 (Tex.

Crim. App. 1992), cert denied, 510 U.S. 852, 114 S. Ct. 154, 126 L. Ed. 2d 115 (1993); Frank

v. State, 183 S.W.3d 63, 72 (Tex. App.—Fort Worth 2005, pet. ref'd). The law of parties

applies to the offense of capital murder. Johnson, 853 S.W.2d at 534; Frank, 183 S.W.3d at

72.

       The jury was instructed that it could find Maldonado guilty of capital murder in

any of three different ways: (1) as a principal; (2) as a party under section 7.02(a)(2) of

the Texas Penal Code; and (3) as a co-conspirator under section 7.02(b) of the Texas

Penal Code. The jury returned a general verdict; therefore, if the evidence is sufficient

to support a guilty finding under any of the allegations submitted, we must uphold the

jury's guilty verdict. Sorto v. State, 173 S.W.3d 469, 472 (Tex. Crim. App. 2005).

       Maldonado contends that the evidence was insufficient to establish that he was

the shooter and that Gonzalez was the one who shot Hashemi. Maldonado does not

contend that there was no specific intent to kill. Further, Maldonado does not complain

that the accomplice testimony was insufficiently corroborated or point to any specific


Maldonado v. State                                                                    Page 8
element of the offense for which there is no evidence. Rather Maldonado contends that

Gonzalez's story was unbelievable and therefore the jury should not have believed him.

       However, Gonzalez's credibility is an issue for the jury to determine. We are

required to defer to the jury's credibility and weight determinations because the jury is

the sole judge of the witnesses' credibility and the weight to be given their testimony."

Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443
U.S. 307, 319 and 326 (1979). There was other evidence that connected Maldonado to

the crime, including, but not limited to, his purchase and ownership of the murder

weapon, the DNA evidence that could not exclude him as a contributor, and the

testimony of Armas that Maldonado was the shooter and bragged about killing

Hashemi. Viewing the evidence in a light most favorable to the verdict, we find that the

evidence was sufficient for the jury to have determined beyond a reasonable doubt that

Maldonado was guilty of capital murder as the shooter of Hashemi. We overrule issue

one.

Admission of Business Records

       Maldonado complains that the trial court abused its discretion in the admission

of business records that were not on file for fourteen days prior to trial. However, by

Maldonado's own admission, when the records at issue were offered into evidence,

counsel for Maldonado affirmatively stated that he had no objection to the admission of

those records. Maldonado concedes in his brief that it is well-settled if a defendant


Maldonado v. State                                                                    Page 9
affirmatively states that he has no objection to an item he sought to have suppressed, he

waives any complaint to its admission, and cites to Moraquez v. State, 701 S.W.2d 902,

904 (Tex. Crim. App. 1986) in support of that proposition. The State also contends that

error was waived. We agree and find that the objection was waived. We overrule issue

two.

Peremptory Challenges

       In his third issue, Maldonado complains that the trial court erred by denying a

challenge for cause to a member of the venire panel because she expressed a bias in

favor of believing the testimony of police officers. The State contends that Maldonado

cannot show harm from the denial because he did not ask for additional peremptory

challenges.

        Before harm can be shown on the record with respect to a trial court's denial of a

challenge for cause, a defendant must: (1) use a peremptory strike on the complained-

of venire member; (2) exhaust his peremptory strikes; and (3) request an additional

peremptory strike to use upon a specifically identified objectionable venire member

who, because the extra strike is denied, actually sits on the jury. See Hernandez v. State,

390 S.W.3d 310, 324 (Tex. Crim. App. 2012); Busby v. State, 253 S.W.3d 661, 670 (Tex.

Crim. App. 2008). Our review of the record shows that counsel for Hernandez objected

to the denial of challenges for cause as to four jurors and identified four other jurors

who were actually seated on the panel, and Maldonado adopted the objection by


Maldonado v. State                                                                  Page 10
Hernandez.      However, no one requested additional strikes from the trial court.

Therefore, there was no harm even if the denial was erroneous. We overrule issue

three.

Admission of Evidence

         Maldonado complains that under rule 403 of the rules of evidence the trial court

abused its discretion in the admission of three autopsy photographs in his fourth issue,

six photographs of Hashemi's body as it was found in the woods in his fifth issue, and a

photograph of Hashemi's body from the waist up that had been taken in the woods

where his body was found in his sixth issue. See TEX. R. EVID. 403.

         Under rule 403, relevant evidence may be excluded if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay or needless presentation of

cumulative evidence. TEX. R. EVID. 403. Rule 403 carries a presumption that relevant

evidence will be more probative than prejudicial and favors the admission of relevant

evidence. Gallo v. State, 239 S.W.3d 757, 762 (Tex. Crim. App. 2007). When the evidence

is a photograph, if the photograph has elements that are genuinely helpful to the jury in

making its decision, the photograph is inadmissible only if the helpful aspects are

substantially outweighed by the emotional and prejudicial aspects. Erazo v. State, 144
S.W.3d 487, 491-92 (Tex. Crim. App. 2004).




Maldonado v. State                                                                Page 11
       Our analysis under rule 403 includes, but is not limited to, the following factors:

(1) the probative value of the evidence, (2) the potential to impress the jury in some

irrational yet indelible way, (3) the time needed to develop the evidence, and (4) the

proponent's need for the evidence. Hernandez v. State, 390 S.W.3d 310, 324 (Tex. Crim.

App. 2012); Shuffield v. State, 189 S.W.3d 782, 787 (Tex. Crim. App. 2006).            In

determining whether the probative value of a photograph is substantially outweighed

by the danger of unfair prejudice, relevant factors include "the number of exhibits

offered, their gruesomeness, their detail, their size, whether they are in color or black-

and-white, whether they are close-up, whether the body depicted is clothed or naked,

the availability of other means of proof, and other circumstances unique to the

individual case." Williams v. State, 301 S.W.3d 675, 690 (Tex. Crim. App. 2009).

       We review the trial court's ruling on the admissibility of a photograph under an

abuse of discretion standard and will not reverse the trial court's ruling unless it falls

outside the zone of reasonable disagreement. See Young v. State, 283 S.W.3d 854, 874

(Tex. Crim. App. 2009).

Autopsy Photographs

       Maldonado complains that the trial court abused its discretion by admitting

photographs taken during the autopsy of Hashemi. The State offered five photographs

from the autopsy. The first, which was not objected to, depicted Hashemi's face. The

second showed Hashemi from the thighs up to his head with his shirt pulled up to


Maldonado v. State                                                                 Page 12
around his shoulders. The third showed a closer view of the bullet wound with the hair

surrounding the bullet wound shaved and a label with a ruler was shown. The fourth

picture was a close up picture of the wound with the ruler and label clearly depicted.

The fifth was a picture of the bullet remnant recovered from Hashemi.              The fifth

photograph was admitted without objection as well.

        Maldonado contends that because there was no dispute that Hashemi died from

a gunshot wound, the photographs had no probative value but were unfairly

inflammatory and prejudicial.      We disagree.      Autopsy photographs are generally

admissible unless they depict mutilation of the victim caused by the autopsy itself.

Williams v. State, 301 S.W.3d 675, 690 (Tex. Crim. App. 2009) (citing Santellan v. State, 939
S.W.2d 155, 172 (Tex. Crim. App. 1997).

        The three photographs were admitted for their usefulness in assisting the

medical examiner's testimony. To the extent that they may be gruesome, they portray

no more than the gruesomeness of the injuries inflicted by Maldonado and his

accomplices. Thus, we find that the trial court's decision to admit them was within the

zone of reasonable disagreement and was not an abuse of discretion. We overrule issue

four.

Photographs at Scene

        In his fifth issue Maldonado complains that the trial court abused its discretion

by admitting six photographs taken in the woods where Maldonado had led law


Maldonado v. State                                                                    Page 13
enforcement to Hashemi's body.       In his sixth issue Maldonado complains of one

photograph admitted during the testimony of Gonzalez depicting Hashemi's body from

the waist up as it was found by police in the woods.

       Relating to issue five, the first and second photographs show Hashemi's body

lying in the woods from a distance and show what looked like a trail where Hashemi

was dragged. The third is a photograph looking down at Hashemi's body as it was

found. The fourth is a photograph, taken from a side angle, of Hashemi's body from the

waist up with his shirt pulled up, ostensibly from being dragged across the ground by

his legs. The fifth is a photograph of Hashemi's back which showed dirt marks on his

shoulders which appear to be signs of Hashemi having being dragged across the

ground. The sixth is a close-up photograph of the bullet wound. Maldonado argues

that the photographs had no probative value because it was undisputed that Hashemi

was shot and that his body was left in the woods.

       The photograph in issue six is a photograph facing the front of Hashemi's body

from the waist up as it was discovered in the woods which was admitted during

Gonzalez's testimony but was not discussed further after its admission.

       We also disagree with Maldonado's contention that the photographs had no

probative value or were unfairly prejudicial. The photographs served to corroborate

the testimony of Gonzalez regarding how Maldonado and Gonzalez dragged Hashemi's

body through the woods by his legs, the position of the body when they left it, and


Maldonado v. State                                                             Page 14
showed the single bullet wound.       The photographs were not bloody or any more

gruesome than expected but depicted what Maldonado and his accomplices had done.

See Shuffield v. State, 189 S.W.3d 782, 787 (Tex. Crim. App. 2006).          Viewing the

photographs and using the appropriate legal standards, we do not find that the trial

court's decision to admit the photographs was outside of the zone of reasonable

disagreement. We overrule issues five and six.

Denial of Instruction and Motion for Mistrial

       In his seventh issue, Maldonado complains that the trial court erred by denying

his request for an instruction to disregard after the trial court sustained an objection to

relevance regarding the sawed-off shotgun that was found with the .380 handgun and

the Mac-11. The question sought an answer regarding whether it was easier to hide

under a car seat because it was a shorter length barrel. After the trial court refused to

instruct the jury, Maldonado asked for a mistrial which was also denied.

       The shotgun itself had been admitted into evidence after objections only to chain

of custody and improper foundation. The officer testified that the barrel had been

shortened and that it appeared that it had been made to be used as a handgun, also

without objection. The State then asked the officer, "…would it be easier or harder to

conceal, say, under the seat of a vehicle?" to which the officer answered, "Easier."

Maldonado objected as to ambiguity, questioning about whether it was easier or harder

to conceal as to what. The State withdrew the question.


Maldonado v. State                                                                  Page 15
       The State next asked the officer if it would be easier or harder to conceal a sawed-

off barrel shotgun than one with a full length barrel under the seat of a car, and

Maldonado objected as to relevance. There was a discussion off the record and the trial

court then sustained the objection. Maldonado then asked for an instruction and for a

mistrial, which the trial court denied.

       The State argues that Maldonado's objection to the first question was untimely

and did not comport with his objection at trial. An objection is timely if it is made as

soon as the ground for the objection becomes apparent, i.e., as soon as the defense

knows or should know that an error has occurred. Neal v. State, 256 S.W.3d 264, 279

(Tex. Crim. App. 2008). Generally, this occurs when the evidence is admitted. Dinkins

v. State, 894 S.W.2d 330, 355 (Tex. Crim. App. 1995). If a party fails to object until after

an objectionable question has been asked and answered, and he can show no legitimate

reason to justify the delay, his objection is untimely and error is waived.              Id.

Maldonado has shown no legitimate reason why he did not object when the question

was asked; therefore that issue has not been preserved for our review because the

objection was made after the answer was given.

       To the extent that Maldonado is complaining about the second objection, we will

assume without deciding that the trial court abused its discretion in failing to give an

instruction to disregard after sustaining Maldonado's objection. When a trial court errs

in failing to provide an instruction to disregard, reversal of the judgment of the trial


Maldonado v. State                                                                   Page 16
court is warranted only if the error affected the substantial rights of the parties. TEX. R.

APP. P. 44.2(b). "A substantial right is affected when the error had a substantial and

injurious effect or influence in determining the jury's verdict." Scales v. State, 380 S.W.3d
780, 786 (Tex. Crim. App. 2012) (quoting King v. State, 953 S.W.2d 266, 271 (Tex. Crim.

App. 1997)). We will not overturn a verdict if we have fair assurance that the error in

question either did not influence the jury or, if it did influence the jury, that its effect

was only slight. Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998).

       In the instant case, having assumed there was error, we do not believe that the

error provided anything more than a slight influence on the jury, if any influence at all.

The shotgun was admitted into evidence and other testimony was given regarding its

discovery with the weapons used in the robbery and murder of Hashemi. There was

overwhelming evidence of guilt through the testimony of Maldonado's accomplice, the

DNA evidence, Maldonado's ownership of the murder weapon, and Maldonado's

bragging about the offense to Armas. The testimony about the shotgun comprised a

very small part of the testimony of the entire trial. We hold that the trial court's refusal

to provide a limiting instruction did not have a substantial and injurious effect or

influence on the jury's verdict.

       Further, "[a] mistrial is the trial court's remedy for improper conduct that is 'so

prejudicial that expenditure of further time and expense would be wasteful and futile.'"

Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004) (quoting Ladd v. State, 3 S.W.3d


Maldonado v. State                                                                    Page 17
547, 567 (Tex. Crim. App. 1999)). Having found that the assumed error to give an

instruction to disregard was harmless, we do not find that the trial court abused its

discretion by denying Maldonado's motion for mistrial. We overrule issue seven.

Admission of Casino Evidence

       In his eighth issue, Maldonado complains that the trial court abused its

discretion by admitting a DVD and four CDs from a casino Maldonado and Juarez

visited on the night of Hashemi's murder because they were not relevant. The four CDs

had been compiled and put onto the DVD, and showed Maldonado and Juarez entering

the Winstar Casino in Oklahoma late in the night on the night of the murder.

Maldonado contends that the evidence was not relevant because it did not make any

fact of consequence relating to the capital murder more or less probable. See TEX. R.

EVID. 401.

       Evidence need not by itself prove or disprove a particular fact to be relevant; it is

sufficient if the evidence provides a small nudge toward proving or disproving some

fact of consequence. Stewart v. State, 129 S.W.3d 93, 96 (Tex. Crim. App. 2004). The

evidence of Maldonado and Juarez entering the casino shortly after robbing Hashemi of

a substantial sum of money provided at least "a small nudge" in providing

corroboration of the testimony of Gonzalez, whose credibility was highly contested.

The trial court's decision to admit the exhibits was not outside of the zone of reasonable

disagreement and therefore not erroneous. We overrule issue eight.


Maldonado v. State                                                                   Page 18
Admission of Cocaine Evidence

       In his ninth issue, Maldonado complains that the trial court abused its discretion

in admitting baggies of cocaine and a lab report establishing that the powder in the

baggies contained cocaine because the evidence was not relevant. Maldonado argues

that the evidence was irrelevant because it did not make the offense of capital murder

any more or less probable.     However, there was testimony by multiple witnesses

regarding Maldonado, Juarez, and Gonzalez using cocaine together after the offense.

The baggies of cocaine were found with the money that had been taped up in the trunk

of the vehicle in which Maldonado, Juarez, and Gonzalez were riding at the time of

their arrest and helped to corroborate the testimony of Gonzalez. The trial court did not

abuse its discretion by admitting the evidence. We overrule issue nine.

Conclusion

       Having found no reversible error, we affirm the judgment of the trial court.




                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed July 25, 2013
Do Not Publish
[CRPM]



Maldonado v. State                                                                Page 19